Citation Nr: 0607480	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  97-20 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for allergic rhinitis, 
claimed as sinus condition

3.  Entitlement to service connection for allergic 
conjunctivitis, claimed as sinus condition.

4.  Entitlement to service connection for atopic dermatitis 
on allergen exposure, claimed as sinus condition.

5.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral knee 
disorder.

2.  The veteran's allergic rhinitis is related to his 
service.

3.  The veteran's allergic conjunctivitis is not related to 
his service.

4.  The atopic dermatitis on allergen exposure diagnosed at 
the April 1997 VA examination is not related to the veteran's 
service.

5.  The veteran is shown to have no worse than Level I 
hearing loss bilaterally for VA purposes.




CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2005).

2.  Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2005).

3.  Allergic conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2005).

4.  Atopic dermatitis on allergen exposure was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2005).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.85, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

Although appropriate notice was not provided prior to the 
initial adjudication of the veteran's claims, he has not been 
prejudiced thereby because he has been provided proper notice 
and subsequent VA process.  The veteran's claims were filed 
in April 1996, prior to the enactment of the VCAA.  Notice 
was provided to the veteran in December 2003, and additional 
notice was sent in May 2005.  These notices appropriately 
advised the veteran of all the Pelegrini II notice elements 
as listed above, and thus their content fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover in a 
September 2005 Supplemental Statement of the Case, he was 
provided with the text of the relevant regulation 
implementing the law with respect to these notice 
requirements, and his claims were readjudicated.  He has also 
been told it is his responsibility to support the claims with 
appropriate evidence.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.   Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record from the VA Medical 
Centers in Tampa, Florida, and Louisville, Kentucky, for May 
1997 through April 1998 and June 2004 through July 2005.  The 
veteran has not identified any private medical treatment.  To 
the extent the evidence suggests the existence of other 
medical records, he has been asked to complete releases for 
all private medical providers but he has not done so.  The 
veteran was notified in the rating decisions, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

Furthermore, the duty to assist includes providing an 
appropriate VA examination when necessary.  The veteran was 
examined in connection with the claims decided herein in 1996 
and 1997.  The veteran was scheduled for more current VA 
examinations in August 2005, but he failed to appear.  When a 
veteran fails to report for a scheduled examination, without 
good cause, his claim will be decided based on the evidence 
of record, which may be insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b) (2005).  The veteran 
has not reported any reason for his failure to appear for the 
scheduled examinations in August 2005.  Thus the Board may 
proceed to decide his claims based upon the evidence of 
record without prejudice to the veteran.

The Board finds that VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Knee Disorder

Although the veteran was treated multiple times in service 
for injuries to the left knee, the medical evidence fails to 
show that the veteran has a current chronic bilateral knee 
disorder.  The veteran underwent VA examination for his knees 
in March 1997.  In his report, the examiner stated that he 
did not see any specific orthopedic abnormalities in the 
veteran's knees at that time, and, although there is some 
medial joint line tenderness, he did not find any evidence of 
meniscal pathology.  Medical records related to the veteran's 
National Guard service between 1997 and 2002 fail to show any 
complaints or findings of a chronic bilateral knee disorder.  
VA treatment records from May 1997 through April 1998 and 
June 2004 through July 2005 fail to show any current 
complaints of or treatment for any knee problems.  Thus the 
preponderance of the evidence is against finding that the 
veteran has a current bilateral knee disability.  Without a 
current disability, service connection is not warranted, and 
the veteran's appeal is denied.

Allergic Rhinitis

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities. 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease. Seasonal 
and other acute allergic manifestations subsiding in the 
absence of or removal of the allergen are generally regarded 
as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  The presumption of soundness can be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that it was not 
aggravated by service.  Id.   In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2005).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2005).  

The veteran's entrance examination in April 1984 failed to 
note the existence of any allergies or sinus condition at 
that time.  Thus, the veteran is presumed sound upon entrance 
into service, and there is no medical evidence available 
showing a diagnosis of or treatment for allergic rhinitis or 
allergies prior to the veteran's military service.  At his 
exit examination, however, he did report a history of 
sinusitis with treatment once a year for 10 years, and review 
of the service medical records show that the veteran was 
treated for cold symptoms including sinus congestion, cough 
and sore throat at least once a year from 1989 to 1996.  He 
also was diagnosed to have sinusitis at least once in 1994, 
although his physical examination at the time of his 
separation from service did not reveal any relevant condition 
at that time.  

VA examinations in March and April 1997 resulted in a 
diagnosis of allergic rhinitis.  The examiner stated that the 
veteran's allergic rhinitis had been misdiagnosed as 
sinusitis in service although his symptoms are classic for 
allergic rhinitis.  Furthermore, the veteran reported at the 
VA examination that he had not had any problems with his 
allergies from the ages of 16 to 25, which would have been 
around 1988 or 1989 and is consistent with the beginning of 
treatment for complaints of sinus congestion in 1989 shown in 
the service medical records.  The service medical records 
prior to 1989 are silent for any complaints of or treatment 
for any colds or sinus problems.  Thereafter he was treated 
approximately once a year.  Thus, presumed sound upon 
entrance into service in 1984 and given the VA examiner's 
opinion as to the presence of allergic rhinitis in service, 
and its current presence, the veteran is entitled to service 
connection for allergic rhinitis.  

For the foregoing reasons, the veteran's claim is granted.


Allergic Conjunctivitis

At the April 1997 VA examination, the veteran complained of 
itching, erythema and watery eyes.  Examination revealed the 
pupils to be equal and reactive to light and accommodation 
and extraocular muscles intact, but the sclerae were slightly 
erythematous.  The examiner diagnosed the veteran to have 
allergic conjunctivitis.  

A review of the service medical records, however, does not 
show any diagnosis of conjunctivitis, allergic or otherwise.  
Although the VA examiner opined that the veteran's allergic 
rhinitis had been misdiagnosed as sinusitis, he gave no such 
opinion as to his diagnosis of allergic conjunctivitis.  
Therefore, there is no evidence linking the diagnosis of 
allergic conjunctivitis with any injury or disease incurred 
in service, and service connection is not warranted.  The 
veteran's appeal is, therefore, denied.

Atopic Dermatitis on Allergen Exposure

The April 1997 VA examiner diagnosed the veteran to have 
atopic dermatitis on allergen exposure.  It is unclear, 
however, as to the basis of his diagnosis as the examination 
report does not indicate that the veteran gave a history of 
allergy-related skin problems or that the objective findings 
revealed any skin conditions.  Rather the examination report 
states that the skin exam was unremarkable.  There is no 
other medical evidence that the veteran had a skin condition.  
Even if he does currently have atopic dermatitis, the service 
medical records are silent for any complaints of or treatment 
for a skin condition in service.  Thus the preponderance of 
the evidence is against finding that the veteran has a skin 
condition that is related to any injury or disease incurred 
in service.  Service connection is, therefore, not warranted, 
and the veteran's appeal is denied.

III.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was granted service connection for hearing loss 
that was evaluated as zero percent disabling effective April 
1, 1996.  He disagreed with this initial evaluation.  

The veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2005).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audio examination in March 1997.  
Pure tone thresholds, in decibels, elicited on audiometric 
testing were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
25
25
19
LEFT
10
15
20
35
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner stated that the veteran's hearing is within normal 
limits for hearing thresholds from 500 to 4000 Hz, but there 
is a moderately severe sensorineural hearing loss present in 
the right ear at 6000 and 8000 Hz and a moderately severe to 
severe sensorineural hearing loss present in the left ear at 
6000 and 8000 Hz.  These findings are consistent with 
audiometric testing performed for a National Guard 
examination also conducted in March 1997.  

The only other evidence in the file related to the veteran's 
hearing is an audiometric examination for a National Guard 
examination in October 2000.  Pure tone thresholds, in 
decibels, elicited on audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
15
20
20
15
LEFT
0
15
20
30
16

Speech recognition ability is not indicated on the 
examination report.  

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for each ear 
is no higher than I.  Applying that numeric designations to 
Table VII, the result shows the veteran is only entitled to a 
zero percent evaluation for his bilateral hearing loss.  A 
compensable rating for the veteran's service-connected 
hearing loss is, therefore, not warranted by the evidence of 
record, and his appeal is denied.


ORDER

Entitlement to service connection for bilateral knee disorder 
is denied.

Entitlement to service connection for allergic rhinitis, 
claimed as sinus condition, is granted.

Entitlement to service connection for allergic 
conjunctivitis, claimed as sinus condition, is denied.

Entitlement to service connection for atopic dermatitis on 
allergen exposure, claimed as sinus condition, is denied.

Entitlement to a compensable evaluation for hearing loss is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


